Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive.
Claim 1.
Applicant argues Huebner, Szigeti, and Agrawal do not teach or suggest "determining, by the processor, a freeform boundary of a field of view of the camera in the blurred image.".
Examiner disagrees, Huebner teaches logic that determines a freeform boundary of a field of view of the camera (Figs. 4, 6, and 7: mask 400); and Agrawal teaches logic that applies a blurring filter to the captured image to create a blurred image (2:48 – 3:23).
Huebner shows that you can make a mask that doesn’t have a formal shape e.g. freeform, after a review of applicant’s specification Examiner did not find a specific definition of freeform. The cited section from Agrawal is in reference to figure 1A where there is a segmentation boundary and then several layers around the segmentation boundary that are also boundaries that are defined with blurring and could also be considered freeform. 
Claims 7 and 18.
Applicant argues Agrawal does not teach "a freeform boundary of a field of view of the camera in the blurred image."
Examiner disagrees Agrawal teaches wherein the processor determines the freeform boundary by comparing the blurred image with a threshold value. (29:65-30:26)
The previously cited section from Agrawal is in reference to figure 1A where there is a segmentation boundary and then several layers around the segmentation boundary that are also boundaries that are defined with blurring and could also be considered freeform. The newly cited 
Claims 8 and 19.
Applicant argues Budagavi does not teach disclosing "the threshold value represents a ratio between different colors,"
Examiner disagrees, Budagavi teaches wherein the threshold value represents a ratio between different colors. (0093)
0093: … The ratio of the standard deviation to the average value of each color is compared to a first threshold. If the ratio of the standard deviation to the average value of any color is larger than the first threshold, then the smoothing engine 568 performs no color smoothing with respect to the large neighborhood…
The ratios are compared to a threshold so the threshold represents a ratio that triggers from any color, which can be “between different colors”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4, 5, 7, 9-13, 15, 16, 18, 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. US 9969331 (from IDS) in view of Szigeti US 2016/0154926 and Agrawal et al. US 10217195.
Huebner discloses:
11. and under similar rationale the method of claim 1 and the computer of 12. A system comprising: a camera mounted on a vehicle, the camera being adapted to capture an image of a portion of the vehicle (Fig. 5: camera positon 500; Fig. 4: vehicle 302, vehicle body 304); a memory (3:4-12); and a processor coupled to the memory, the processor comprising (3:4-12): logic that determines a freeform boundary of a field of view of the camera (Figs. 4, 6, and 7: mask 400); logic that creates the (Figs. 4, 6, and 7: mask 400); and logic that applies the field of view mask to the camera (Figs. 4, 6, and 7: mask 400).
Huebner does not explicitly disclose the following however, Szigeti teaches in front of a calibration screen (0098)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to us a screen for calibration instead of the traditional board (Szigeti 0098)
Huebner does not explicitly disclose the following however, Agrawal teaches logic that applies a blurring filter to the captured image to create a blurred image (2:48 – 3:23)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to ensure from the outset that only relevant objects are considered and that computationally intensive and error-prone filtering of incorrect objects is avoided (Huebner 4:38-46)

10. The method according to claim 1, 
Huebner does not explicitly disclose the following however, Agrawal teaches wherein the blurring filter is a Gaussian blurring filter. (2:48 – 3:23)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to ensure from the outset that only relevant objects are considered and that computationally intensive and error-prone filtering of incorrect objects is avoided (Huebner 4:38-46)



Huebner does not explicitly disclose the following however, Szigeti teaches wherein the calibration screen is a monochrome screen. (0090)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to us a screen for calibration instead of the traditional board (Szigeti 0098)


15. and under similar rationale the method of claim 4 The non-transitory computer-readable medium according to claim 12, 
Huebner does not explicitly disclose the following however, Agrawal teaches wherein the program repeats the applying the blurring filter and the determining the freeform boundary at least once prior to creating the field of view mask. (Fig. 8: blur values are applied in 818 and a second on in 820)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to ensure from the outset that only relevant objects are considered and that computationally intensive and error-prone filtering of incorrect objects is avoided (Huebner 4:38-46)


16. and under similar rationale the method of claim 5 The non-transitory computer-readable medium according to claim 12, wherein the program causes the computer to capture images from the (Figs. 4, 6, and 7: mask 400 shows different road scenes from the backup camera).

18. and under similar rationale the method of claim 7 The non-transitory computer-readable medium according to claim 12, 
Huebner does not explicitly disclose the following however, Agrawal teaches wherein the processor determines the freeform boundary by comparing the blurred image with a threshold value. (29:65-30:26)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to ensure from the outset that only relevant objects are considered and that computationally intensive and error-prone filtering of incorrect objects is avoided (Huebner 4:38-46)

20. and under similar rationale the method of claim 9 The non-transitory computer-readable medium according to claim 12, 
Huebner does not explicitly disclose the following however, Agrawal teaches wherein the field of view mask is applied to the camera as an alpha channel (Fig. 8: 810 identifies foreground and background; 26:57-27:5).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to ensure from the outset that only relevant objects are considered and that computationally intensive and error-prone filtering of incorrect objects is avoided (Huebner 4:38-46)

(applying blurring after stitching would be applying blurring in the usual way as the arts above would provide).

Claim 3, 6, 14, 17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. US 9969331 (from IDS) in view of Szigeti US 2016/0154926 and Agrawal et al. US 10217195 and further in view of Grossmann et al. US 2012/0287287.

14. and under similar rationale the method of claim 3 The non-transitory computer-readable medium according to claim 12,
Huebner does not explicitly disclose the following however, Agrawal teaches the captured images are stitched together to form a combined image to which the blurring filter is applied. (11:26 – 34)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to ensure from the outset that only relevant objects are considered and that computationally intensive and error-prone filtering of incorrect objects is avoided (Huebner 4:38-46)
Huebner does not explicitly disclose the following however, Grossmann teaches wherein the calibration screen includes a plurality of calibration screens, and for each calibration screen, an image is captured (Fig. 18; Fig. 19A&B: capturing images of screens while displaying patterns)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to capture more images resulting in more data (Grossmann 0126)

Huebner does not explicitly disclose the following however, Grossmann teaches wherein a plurality of calibration targets are integrated into the calibration screen. (Figs. 6A&B: displayed calibration patterns)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to capture more images resulting in more data (Grossmann 0126)
23. The non-transitory computer-readable medium according to claim 12,
Huebner does not explicitly disclose the following however, Agrawal teaches the captured images are stitched together to form the field of view mask that is applied to the camera. (11:26 – 34)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to ensure from the outset that only relevant objects are considered and that computationally intensive and error-prone filtering of incorrect objects is avoided (Huebner 4:38-46)
Huebner does not explicitly disclose the following however, Grossmann teaches wherein the calibration screen includes a plurality of calibration screens, and for each calibration screen, an image is captured (Fig. 18; Fig. 19A&B: capturing images of screens while displaying patterns)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to capture more images resulting in more data (Grossmann 0126)

8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. US 9969331 (from IDS) in view of Szigeti US 2016/0154926 and Agrawal et al. US 10217195 and further in view of Budagavi et al. US 2019/0318509.
19. and under similar rationale the method of claim 8 The non-transitory computer-readable medium according to claim 12,
Huebner does not explicitly disclose the following however, Budagavi teaches wherein the threshold value represents a ratio between different colors. (0093)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to decide what operations to perform on an area based on texture information (Budagavi 0093)

Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. US 9969331 (from IDS) in view of Szigeti US 2016/0154926 and Agrawal et al. US 10217195 and further in view of Besley et al. US 2020/0160560.
22. and under similar rationale the method of claim 21 The non-transitory computer-readable medium according to claim 12, wherein the field of view mask is saved (Fig. 1: storing 106)
Huebner does not explicitly disclose the following however, Besley teaches in the camera and in a vehicle-based processor separate from the camera. (Fig. 2b: information can be stored in the camera 105 Reg 154 or cache 155 and in a separate storage module 109)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to decide where the processing should be performed in the camera or by another processor (Besley 0073)

24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. US 9969331 (from IDS) in view of Szigeti US 2016/0154926 and Agrawal et al. US 10217195 and further in view of OH et al. US 20180070023
24. The method according to claim 3, 
Huebner does not explicitly disclose the following however, OH teaches wherein the blurring filter is applied to each of the captured images prior to stitching together the captured images. (0108)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to obtaining an image including a wide viewing angle while properly maintaining resolution of a main subject (OH 0005)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W BECKER/Examiner, Art Unit 2483